Detailed Action
	The communications received 07/27/2022 have been filed and considered by the Examiner. Claims 1, 3, 7-12, 14-17, 19, and 21-22 are pending. 
Claims 8-10, 12, 14, 19 and 21-22 are withdrawn.
Claims 7 and 11 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 7, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor (US 4770193) hereinafter PRY.
As for claim 1, PRY discloses equipment for forming a tubular rod from a bundle of fibrous material [Abstract] comprising: 
a mandrel (conduit and nozzle) [Fig. 10b #42 and 49; col. 9 l. 20-27] having an upstream end section [Fig. 10b #42] and a downstream end [Fig. 10b #49] section of smaller cross-sectional area, the mandrel being constructed to form a space within the bundle of fibers as the bundle of fibers advances over the mandrel (as it would be capable), 
wherein the mandrel comprises a passage having a longitudinal axis, and an outlet between the upstream and the downstream end sections of the mandrel for delivering a treatment fluid from the passage to the bundle of fibrous material on the mandrel in a direction that is not opposed to the direction of movement of the bundle over the mandrel, the outlet being oriented at an acute angle to the longitudinal axis of the passage [see modified Figure 10b below].

    PNG
    media_image1.png
    448
    575
    media_image1.png
    Greyscale

As for claim 3, PRY discloses claim 1 and wherein the passage is arranged to direct the fluid into the passage in a direction of from 20 to 70o to the direction of movement of the bundle over the mandrel (30o which falls within the claimed range) [refer to modified Fig. 10b above].

As for claim 7, PRY discloses claim 1 wherein a junction between the upstream and downstream end sections is formed by an intermediate region of the mandrel that tapers towards the downstream end of the mandrel [Fig. 10b from 42 to 49].

	As for claim 11, PRY discloses claim 1 and wherein the mandrel is mounted in a mandrel assembly [Fig. 10b #28] adjacent the die [Fig. 10b #55] and projects therefrom into the passage in the die. “The mandrel assembly is configured to direct the bundle of fibers on to the mandrel and into the passage in the die assembly” is a manner of using the apparatus and does not distinguish over the prior art [see e.g. MPEP 2114].

	As for claim 15, PRY discloses claim 1 and there is gathering equipment constructed to receive a continuous supply of fibers and to gather the fibers into a bundle as the fibers advance through the equipment and to deliver the bundle of fibers to the mandrel [Fig. 10b #27].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 4,770,193) hereinafter PRY in view of Smith (US 2004/0238991) hereinafter SMI.

As for claim 16, PRY discloses claim 15 but does not teach a divider arranged in a path of the bundle of fibers through the equipment and constructed to from a cleft along the length of the bundle as the bundle advances towards the mandrel.

SMI teaches an apparatus for use in forming products based on fiber infused with polymer in particular filters [0002]. In SMI dividers (fins) [Fig. 1 #38] are used to cause the fibers to align linearly along the axis of flow along with providing mixing of the additive (polymer) while preserving fiber length [0026].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the divider of SMI to the apparatus of PRY in order to cause the fibers to mix and align linearly while preserving fiber length. As the apparatus of PRY also concerns itself with the alignment of fibers [col. 4 l. 53-56] one of ordinary skill in the art would have recognized the applicability of SMI’s teachings which also pertains to fiber alignment [0026]. 


As for claim 17, PRY/SMI teaches claim 16 and PRY further teaches a forming cone [Fig. 10b #27 and 55] having an inlet [Fig. 10b #27] for receiving the bundle of fibers, an outlet from which the web of fibers may be withdrawn as a bundle [Fig. 6 and 10b #55] and defining a longitudinally extending passage of tapering configuration between the inlet and the outlet [Fig. 10b #27 to Fig. 10b #55], the divider comprising a projection in the passage of the forming cone extending between the inlet and the outlet (as it is understood that the divider would be somewhere between the outlet and inlet in order to provide benefit to the fibers).

Response to Arguments
Applicant’s amendments and corresponding arguments to the rejections of claims 7 and 11 under 112(b) and 112(d) have obviated their corresponding rejections. 

Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that the conduit means of Pryor does not meet the limitations of claim 1 as it only has one outlet at the distal end of the downstream end section and that therefore the outlet is not between the upstream and downstream end sections, in addition that it lacks an acute angle between a longitudinal axis of a passage and an axis of the outlet
	The Examiner respectfully disagrees, the explanation provided by modified Figure 10b below:

    PNG
    media_image2.png
    389
    552
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712